Appellant was convicted of the theft of a horse, and appeals. The indictment charged that the horse belonged to J. Alderete. The proof shows that the property belonged to Josianca Alderete. The indictment is supported by the proof. The initial of the first or given name of the owner of the property or person injured is sufficient in the indictment (the surname being given). Under such an indictment, proof of the initial of the given name can be made — that is, whether the name was John, James, or Josianca — and there would be no variance. We have examined the charge of the court carefully, and think it correct. It applies the law applicable to the case, and especially to the defense. There was no error in the charge of the court to the effect that the explanation of the defendant as to his possession of the stolen property could be shown to be false by circumstantial evidence. There was no objection to this, nor additional instructions requested. The proof in this case showed that the horse was taken from Josianca Alderete; hence the special instructions pertaining to this matter were properly refused. The pronunciation of the owner's name is not material. We find no error in this judgment, and it is affirmed.
Affirmed.